Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 1 of 13 PageID: 7351




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

   IN RE NOVO NORDISK SECURITIES                 Master File No. 3:17-cv-00209-
   LITIGATION                                    BRM-LHG

                                                 CLASS ACTION
   This Document Relates To:
         ALL ACTIONS


              APPLICATION FOR THE ISSUANCE OF
     INTERNATIONAL LETTER OF REQUEST (LETTER ROGATORY)

        Co-Lead Plaintiffs Central States, Southeast and Southwest Areas Pension

  Fund, Lehigh County Employees’ Retirement System, Oklahoma Firefighters

  Pension and Retirement System, Boston Retirement System, and Employees’

  Pension Plan of the City of Clearwater (“Plaintiffs”) respectfully petition this Court

  pursuant to the provisions of the Hague Convention of 18 March 1970 on the Taking

  of Evidence Abroad in Civil or Commercial Matters, 23 U.S.T. 2555, 847 U.N.T.S.

  231, 28 U.S.C. § 1781 (the “Hague Evidence Convention”), for the issuance of a

  Letter of Request in the form annexed hereto in English as Exhibit A and translated

  into Danish as Exhibit B, addressed to the Ministry of Justice, Procedural Law

  Division of Denmark (the “Ministry of Justice”), requesting that the Ministry of

  Justice cause the Letter of Request to be served upon the designated recipient, Jesper

  Høiland (“Høiland”), the former President of Novo Nordisk, Inc., Defendant Novo

  Nordisk A/S’s (“Novo” or “the Company”)) U.S.-based subsidiary, located in
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 2 of 13 PageID: 7352




  Plainsboro Township, New Jersey (“NNI”). The Court’s approval and issuance of a

  Letter of Request to the Ministry of Justice (the relevant authority in Denmark) is

  the requisite first step in requesting evidence from Høiland, a witness who possesses

  information highly relevant to this case. Plaintiffs understand that in considering

  this Application, the Court is not passing judgment on the ultimate merits of any

  claim or defense. In support thereof, Plaintiffs respectfully represent as follows:

                                    BACKGROUND

          As the Court is aware, on August 4, 2017, Plaintiffs filed the Consolidated

  Amended Class Action Complaint in the above-captioned Action (the

  “Complaint”).1 ECF No. 71. Plaintiffs assert claims under Sections 10(b) and 20(a)

  of the Exchange Act, and allege that Defendants Novo and certain of its former and

  current officers (the “Individual Defendants”) made materially false and misleading

  statements about Novo’s sales of its core insulin drugs in the United States.

          Plaintiffs allege that during the Class Period, Defendants falsely attributed

  Novo’s successful financial results and projected growth in the United States insulin

  market to the purported qualities of the Company’s insulin drugs, when in truth

  Novo’s market access for its insulin drugs was dependent on paying ever-increasing

  “rebates” to pharmacy benefit managers (“PBMs”), the middlemen between the



  1
      All references to “¶ __” are to the Complaint.
                                              2
                             Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 3 of 13 PageID: 7353




  manufacturers and health insurers, who determined whether the insurers would

  provide reimbursement for purchasers of Novo’s insulin drugs or Novo’s

  competitors’ drugs, and at what reimbursement levels. ¶¶ 4-12. Defendants falsely

  asserted that Novo’s insulin drugs warranted “premium pricing” and market access

  even in a challenging market, thus insulating Novo and its financial results from the

  negative market climate that its competitors were experiencing and openly

  acknowledged. ¶¶ 14-16. Plaintiffs allege that, in truth, Novo’s products were not

  sufficiently differentiated from other insulin drugs to command any premium

  pricing, and that the PBMs would not agree to Novo’s demands for premium pricing

  for its insulin drugs. ¶ 17. As a result, the Company’s ability to maintain its market

  share depended not on the quality of its products, but on the size of the rebates it

  would pay to the PBMs in exchange for placement of the PBMs’ list of

  recommended drugs for providers. ¶ 18. However, the ever-growing rebates Novo

  had to pay to PBMs in exchange for market access significantly reduced its profits

  and meant that the Company could not maintain its positive financial results or meet

  its publicly forecasted growth targets. ¶¶ 19-21.

        Following the Court’s denial of the Defendants’ motion to dismiss, the parties

  have been engaged in fact discovery, and have produced numerous documents and

  taken depositions of several relevant witnesses. These witnesses include several

  present and former employees of Denmark-based Novo—including present and
                                           3
                          Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 4 of 13 PageID: 7354




  former employees of Novo’s U.S.-based subsidiary, NNI. Defendants’ counsel have

  thus far represented all former and present Novo employees in connection with their

  depositions, including with regard to scheduling and at the depositions themselves,

  and regardless of whether the witnesses are located in the United States, Denmark,

  or elsewhere. On March 3, 2020, after a handful of depositions had already occurred

  and with the COVID-19 pandemic looming, Plaintiffs provided Defendants’ counsel

  with a list of witnesses Plaintiffs intended to depose, broken into tranches, the first

  of which “include[d] individuals [Plaintiffs] would like to take as soon as

  practicable”—including Høiland. Ex. 1 (3/3/20 Stein email).

        Shortly thereafter, COVID-related lockdowns necessitated delaying then-

  scheduled depositions and caused the parties to temporarily hold off on scheduling

  additional depositions. The parties continued to discuss deposition scheduling,

  including emails from Plaintiffs on April 9 and 24 refining their witness list and

  indicating their intention “to move forward with depositions in the sequence

  discussed below, including virtual depositions where necessary,” and a response

  from Defendants’ counsel on May 4, 2020 that they promptly “intend[ed] to provide

  plaintiffs with dates for . . . Jesper Hoiland” and other witnesses. Ex. 1 (5/4/20

  Blakemore email). The parties have since agreed to a new schedule that the Court

  entered on May 20, 2020 (ECF No. 190), taken several depositions remotely, and



                                           4
                          Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 5 of 13 PageID: 7355




  scheduled additional depositions of witnesses located in the United States and

  Denmark.

        Plaintiffs were accordingly surprised to learn from Defendants’ counsel just

  recently, on June 18, 2020, more than one month after stating that they would

  provide a date for Høiland’s deposition, that Høiland, NNI’s former President of

  North American operations, had moved from the United States to Denmark and

  “does not intend to appear voluntarily for a deposition in this matter.” Ex. 2 (6/18/20

  Blakemore email). Even more surprising, on June 24, 2020, counsel for Defendants

  emailed informing Plaintiffs, for the first time, that they do not represent Høiland,

  and moreover have never represented him—but only “hoped/expected that Davis

  Polk would represent Mr. Hoiland,” and that Høiland “has his own counsel.” Ex. 2

  (6/24/20 Blakemore email).2 Upon receipt of this critical information and without

  delay, Plaintiffs contacted Høiland’s counsel, who confirmed that Høiland does not


  2
    In response, Plaintiffs requested further information from Defendants concerning
  Defendants’ counsel’s communications with Høiland. Defendants contend that
  those communications are shielded by a “common interest” privilege, but have
  provided only the unsupported assertion that they “entered into an oral common
  interest agreement on September 21, 2017.” Ex. 2 (6/29/20 Blakemore email); Ex.
  3 (7/14/20 Blakemore email). That showing is inadequate to invoke such
  protections. See, e.g., Net2Phone, Inc. v. Ebay, Inc., 2008 WL 8183817, at *8
  (D.N.J. June 26, 2008) (no common-interest privilege where “there was no common
  legal interest” and party asserting privilege retained separate counsel from third
  party); TC Tech. LLC v. Sprint Corp., 2018 WL 6584122, at *2 (D. Del. Dec. 13,
  2018) (for common-interest privilege to apply, “[t]he interests must be identical, not
  similar, and be legal, not solely commercial” (quotation marks omitted)).
                                           5
                          Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 6 of 13 PageID: 7356




  intend to voluntarily sit for a deposition. Lead Plaintiffs now seek a Letter of

  Request from the Court, under the Hague Evidence Convention, in order to obtain

  Høiland’s testimony through a deposition.3

               HØILAND’S TESTIMONY IS HIGHLY RELEVANT

         There is no dispute that, as President of Novo’s North American operations

  during the Class Period and a key figure in the Complaint and document production,

  Høiland possesses highly relevant information. Ex. 2 (6/29/20 Blakemore email)

  (Defendants “do not disagree that Mr. Hoiland possesses discoverable information

  and . . . do not expect to oppose plaintiffs’ efforts to seek his testimony through a

  letter of request”).




  3
    As Plaintiffs have told Defendants, Plaintiffs reserve all rights to seek appropriate
  relief, “including “reimbursement for costs and fees that Plaintiffs must now expend
  in order to obtain Mr. Hoiland’s testimony, and adverse inferences and factual
  findings as appropriate to the extent Mr. Hoiland’s testimony cannot be obtained.”
  Ex. 2 (6/26/20 Stein email). See, e.g., Fed. R. Civ. P. 30(d) (authorizing the Court
  to impose sanctions “including the reasonable expenses and attorney’s fees incurred
  by any party—on a person who impedes, delays, or frustrates he fair examination of
  the deponent); MOSAID Techs. Inc. v. Samsung Elec. Co., Ltd., 348 F. Supp. 2d 332,
  338 (D.N.J. 2004) (allowing spoliation inference to “protect[] the integrity of [the
  Court’s] proceedings and the administration of justice” where “a party has notice
  that evidence is relevant to an action, and either proceeds to destroy that evidence or
  allows it to be destroyed by failing to take reasonable precautions” imposing adverse
  inference for destruction of evidence); In re Prudential Ins. Co. of Am. Sales
  Practices Litig., 169 F.R.D. 598, 615 (D.N.J. 1997) (drawing adverse inference for
  “haphazard and uncoordinated” approach to discovery that ‘denies . . . party
  opponents potential evidence to establish facts in dispute”).
                                           6
                          Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 7 of 13 PageID: 7357




        Plaintiffs allege that Defendants defrauded Novo’s investors by making

  materially false and misleading statements concerning the Company’s exposure to

  and ability to withstand pricing pressures in the U.S. insulin-drug market, which was

  key to maintaining the Company’s earnings and growth. ¶ 4. Among other things,

  unbeknownst to investors, senior Novo executives in the United States, including

  Høiland, internally warned the Company’s senior management in Denmark that

  Novo’s financial performance and forecasts were unstainable given those pressures.

  ¶¶ 23, 111, 149. Indeed, Novo shareholder and former employee Brian Lundstrom

  has filed a whistleblower complaint with the SEC stating that Høiland relayed

  multiple conversations with senior Novo executives before and during the Class

  Period, including during regular trips to meet with Novo’s senior management in

  Denmark, concerning the unsustainability of Novo’s financial forecasts. ¶¶ 110,

  147-49, 234. Rather than make truthful public statements reflecting those market

  pressures, however, Novo’s senior management threatened Høiland that it was his

  responsibility to ensure U.S. sales met the Company’s forecasts and, if he failed, he

  would be fired. ¶ 150. Defendants followed through on that threat, and fired

  Høiland—to be replaced by Defendant Jakob Riis—on September 1, 2016. ¶ 252.

        Internal Company documents and sworn testimony from other Novo

  executives confirm Høiland’s central role in the facts underlying this action and that

  he is uniquely situated to testify about key aspects of Defendants’ alleged fraudulent
                                           7
                          Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 8 of 13 PageID: 7358




  misconduct. Høiland, as Novo’s senior U.S. executive, was well informed about the

  pressures Novo faced in the U.S. market and the downside those pressures

  represented to the Company’s financial condition.4              Documentary evidence

  corroborates Høiland’s role as the go-between communicating with global

  management in Denmark and U.S. executives.5 In that capacity, Høiland repeatedly



  4
      See, e.g., Exs. 4 (4/9/15 email to Høiland, discussing

          ); 5 (1/19/16 email to Høiland discussing

                                                          ”); 6 (3/12/16 email to Novo
  Pricing Committee, including Høiland, that “
                                                                                       ”
  (emphases in original)); 7 (7/26/16 email to Høiland

                             ”).
  5
      See, e.g., Exs. 8 (3/19/15 email from C. Lee to S. Phillips stating that

                                           ”); 9 (4/27/15 email from Høiland to Defendant
  Sørensen
                    ”); 10 (5/29/15 email from Høiland to Sørensen and others stating
  that
                                                          ”); 11 (Sørensen forwarded to
  Høiland executives email;
                                                                                  ”); 12
  (10/22/15 email from Høiland to Novo Executive Management
                                                      ); 13 (4/12/16 email from
  Høiland to Sørensen that

          ; 14 (6/14/16 email from Sørensen discussing “

                                     ”).
                                             8
                            Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 9 of 13 PageID: 7359




  warned senior Novo executives about the Company’s inability to meet sales goals in

  the U.S. due to market pressures.6

        Further, as Novo’s Vice President of Diabetes Marketing during the Class

  Period, George McAvoy, testified, Høiland “




                                                 ” Ex. 18 (McAvoy Tr.) at 149:4-10,

  153:9-14. McAvoy confirmed that Høiland “



                                                                               .” Id. at

  147:18-24.

        Given the central role that Høiland had in the events underlying this case, as

  well as the ample evidence corroborating Plaintiffs’ allegations, Plaintiffs

  respectfully request that the Court issue Plaintiffs’ Letter of Request to the Ministry

  of Justice so that Plaintiffs may obtain highly relevant evidence from Høiland.




  6
    See, e.g., Exs. 15 (6/11/14 email from Høiland
                                                  ”); 16 (6/11/14 email from Høiland
                                        ”); 17 (8/26/15 emails from Høiland to Sørensen
  that “[

                  … !”).
                                            9
                           Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 10 of 13 PageID: 7360




                                  RELIEF REQUESTED

        Plaintiffs respectfully request that this Court issue the Proposed Order,

  attached hereto as Exhibit C:

        (a) Providing for this Court to sign the Letter of Request and affix the seal of

            the United States District Court for the District of New Jersey over said

            signature in the Letter of Request;

        (b) Requiring that the Clerk of the Court return the original, signed Letter of

            Request to Plaintiffs, so that the Letter of Request may be delivered to

            Ministry of Justice in Denmark, which is the domicile of the designated

            recipient from whom evidence is sought; and

        (c) Directing counsel for Plaintiffs to transmit the original, signed Letter of

            Request to Denmark’s Ministry of Justice, so that Plaintiffs may obtain for

            use at trial potential evidence material to the claims and defense at issue in

            the above-captioned litigation.

        Nothing in this application or in the Proposed Order will affect Plaintiffs’

  rights or defense as to the admissibility of the evidence sought, and Plaintiffs

  expressly reserve such rights and defenses.

        Plaintiffs have considered the requirements of the Courts of Denmark with

  respect of letters of request, including the form in which the Letter of Request should



                                          10
                          Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 11 of 13 PageID: 7361




  be presented to Denmark’s Ministry of Justice and its permissible content. Plaintiffs

  believe that the attached Letter of Request is consistent with those requirements.

  Dated: July 23, 2020

                                         BERNSTEIN LITOWITZ BERGER &
                                           GROSSMANN LLP
                                         SALVATORE J. GRAZIANO
                                         KATHERINE M. SINDERSON
                                         ADAM D. HOLLANDER
                                         JAMES M. FEE
                                         1251 Avenue of the Americas, 44th Floor
                                         New York, NY 10020
                                         Tel: (212) 554-1400
                                         Fax: (212) 554-1444

                                         ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                         SPENCER A. BURKHOLZ
                                         LUKE O. BROOKS
                                         RYAN A. LLORENS
                                         ERIC I. NIEHAUS
                                         ANGEL P. LAU
                                         JEFFREY J. STEIN
                                         ERIKA OLIVER
                                         655 West Broadway, Suite 1900
                                         San Diego, CA 92101-8498
                                         Tel: (619) 231-1058
                                         Fax: (619) 231-7423

                                         ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                         SAMUEL H. RUDMAN
                                         ROBERT M. ROTHMAN
                                         58 South Service Road, Suite 200
                                         Melville, NY 11747
                                         Tel: (631) 367-7100
                                         Fax: (631) 367-1173
                                          11
                          Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 12 of 13 PageID: 7362




                                      Co-Lead Counsel for the Class

                                      SEEGER WEISS LLP
                                      CHRISTOPHER A. SEEGER
                                      DAVID R. BUCHANAN
                                      55 Challenger Road, 6th Floor
                                      Ridgefield Park, NJ 07660
                                      Tel: (973)639-9100
                                      Fax: (973) 639-9393

                                      SEEGER WEISS LLP
                                      JENNIFER R. SCULLION
                                      77 Water Street, 26th Floor
                                      New York, NY 10005
                                      Tel: (212) 584-0700
                                      Fax: (212) 584-0799

                                      CARELLA, BYRNE, CECCHI,
                                      OLSTEIN,
                                      BRODY & AGNELLO, P.C.
                                      JAMES E. CECCHI
                                      5 Becker Farm Road
                                      Roseland, NJ 07068
                                      Tel: (973) 994-1700
                                      Fax: (973) 994-1744

                                      Co-Liaison Counsel and Executive
                                      Committee Members for the Class

                                      SAXENA WHITE P.A.
                                      JOSEPH E. WHITE, III
                                      BRANDON T. GRZANDZIEL
                                      DIANNE M. PITRE
                                      7777 Glades Road, Suite 300
                                      Boca Raton, FL 33434
                                      Tel: (561) 394-3399
                                      Fax: (561) 394-3382

                                        12
                        Filed Under Seal Per Local Rule 5.3
Case 3:17-cv-00209-BRM-LHG Document 202 Filed 08/21/20 Page 13 of 13 PageID: 7363




                                      SAXENA WHITE P.A.
                                      STEVEN B. SINGER
                                      10 Bank Street, 8th Floor
                                      White Plains, NY 10606
                                      Tel: (914) 437-8551
                                      Fax: (888) 631-3611

                                      Executive Committee Member




                                        13
                        Filed Under Seal Per Local Rule 5.3
